VINCENT C. GIBLIN, Circuit Judge.
Order dismissing appeal, November 17,1958: This appeal (from four final judgments of the court below entered August 6, 1958, in cases numbered 1882, 1883, 1884 and 1885 respectively) is dismissed because an inspection of the record and files of the cause reveals that there is no basis for any of the assignments of error and that the appeal is obviously frivolous.
Ordered and adjudged (on the court’s own initiative) on November 17,1958.
Order denying petition for rehearing, November 26, 1958: The appellant’s petition for a rehearing has been read and considered.
All of the assignments of the appellant are predicated on the contention that the plaintiff-appellee split one claim or demand into four in an improper attempt to invoke the jurisdiction of the court below, which does not have jurisdiction of a claim for the aggregate amount claimed in the four actions.
The record discloses no basis whatever for the appellant’s contention. A transcript or certification of the testimony and proofs submitted before the trial judge is not embodied in the record brought here for review. The appellant, in its directions, did not seek the inclusion in the record of such a transcript or certification. For aught that appears from the record, the plaintiff-appellee asserted and prosecuted four separate and independent transactions. The appellant-defendant’s contention finds no support except in the brief filed iby its counsel, whose statements cannot be accepted or treated as evidence.
This court adheres to its opinion and holding that the appeal is obviously frivolous; and the petition for rehearing is denied.
The clerk is directed to transmit this court’s mandate to the court below within five days unless, within such period, the District Court of Appeal shall otherwise order.